 EGGO FROZEN FOODS647Eggo Frozen Foods, Division of Fearn International,Inc.,A Subsidiary of KelloggandLamar Griffin.Case 10-CA-10048March 13, 1974DECISION AND ORDERBY MEMBERS FANNING, KENNEDY, ANDPENELLOOn September 28, 1973, Administrative Law JudgeIvar H. Peterson issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings and findings'of the Administrative Law Judge but, for the reasonsset forth below, has decided to dismiss the complaintin its entirety.We do not agree with the Administrative LawJudge's conclusion that the discharges of LamarGriffin, Lillie Foster, Barbara Daniel, Dodie Rober-son, and Barbara Cox on January 18, 1973, violatedSection 8(a)(1) of the Act. We are not satisfied thatthe General Counsel has met the burden of establish-ing that these five employees were engaged inprotected concerted activity at the time they weredischarged.Prior to January 18, the date of the discharges,representatives of two civil rights groups, the South-ern Christian Leadership Conference (herein SCLC)and the Metropolitan Atlanta Summit LeadershipCongress, Inc. (herein the Congress) sent a telegramtoRespondent's vice president,Wells,accusingRespondent of maintaining racially discriminatoryhiring and classification policies, and complainingabout Respondent's contemplated institution of a 12-hourworkday.The telegram also contained ademand for a meeting to resolve these matters. OnJanuary 10, 1973, Wells sent a reply to the Congressvigorously denying the existence of any discriminato-ry personnel practices. Although the proposed 12-hour workday was never implemented, Respondentinstituted a Sunday work schedule, effective January14.Sometime prior to that date an announcementprinted on stationery with the Congress' letterheadwas posted on a plant bulletin board by MarthaITheRespondent has excepted to certaincredibilityfindings made bytheAdministrativeLaw Judge. It is theBoard's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidence209 NLRB No. 103Price, an employee and member of the Congress. Theannouncement read as follows:To All Eggo Employees That It may Concern:To Whom It May Concern:The members of the Metro Summit Chapter ofEggo Employees will work the old schudle [sic]:We refuse to work the new schudle [sic] until suchtime that we hear from the first letter that wassent to Eggo Foods.Also we will observe the state holiday of Rev.Dr.Martin Luther King Birthday on Monday,January 15, 1973.On Sunday, January 14, a number of Blackemployees stayed at home in protest over the newSunday work schedule. On the following day,January 15, several Black employees again failed toreport to work in observance of the birthday ofMartin Luther King, Jr. On Tuesday, January 16,Respondent's assistant plant manager, Alfred Plott,issued formal warnings to these employees for theirunauthorized absences. On the mornings of January17 and 18, various employees picketed Respondent'spremises on their nonworking hours protesting theintroduction of Sunday work.The discharge of the five employees in question onJanuary 18 was triggered by Plott's discharge of aBlack employee, Julliette Poole, for failing to obeythe order of Production Supervisor Darryl Ash tosweep a certain area of the plant floor. As Plott ledher to the timeclock and punched out her timecard, anumber of Black employees, including the fiveemployees whose discharges are in issue, approachedthe timeclock to see what was happening. It was thenthat Plott suddenly turned around to these peopleand told them that they were fired and to get out ofthe plant.In order for employee activity to come within theprotection of the Act, it must be. among other things,concerted. This crucial element appears to be missingfrom the conduct of the five dischargees. The recordshows that each of these five employees separatelyleft the work area and approached the timeclock tosee what was happening with regard to the firing ofJulliettePoole.There is no evidence that theemployees protested in any way the discharge ofPoole or made any gesture to Plott of their supportfor Poole.In finding the conduct of the five dischargeesconvinces us that the resolutions are incorrectStandard Dry Wall Products,Inc,91 NLRB 544, enfd. 188 F.2d 362 (C.A 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings. 648DECISIONSOF NATIONALLABOR RELATIONS BOARDprotected, the Administrative Law Judge reasonedthat, in view of the picketing that had already beentaking place at the plant, Plott "would naturally beaware that these employees, by walking off their jobsand going to the timeclock where the discharge ofone of their fellow employees was taking place,would be engaging in concerted activities as a protestover the discharge of their fellow employee." 2 But,even were Plott's state of mind relevant, this is nomore than speculation by the Administrative LawJudge. In the absence of any evidence of a coordinat-ed effort on their part to express their concern withor protest of Poole's firing, we cannot accept such aspeculation as a substitute for proof.We conclude that the five dischargees, in leavingtheirwork stations and standing silently by thetimeclock as Poole was being fired, were not engagedinprotected concerted activity.Therefore, theirdischarges by Respondent did not violate Section8(a)(1) of the Act.Italso follows that the subsequent strike byemployees in support of the dischargees was not anunfair labor practice strike, and, therefore, Respon-dent did not violate Section 8(a)(1) when it refused,on March 27, 1973, to reinstate the dischargees andstrikersafter theymade unconditional offers toreturn to work.3 Accordingly, we shall dismiss thecomplaintin itsentirety.ORDERPursuant to Section .10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaint be,and it hereby is, dismissed in its entirety.2 See Administrative Law Judge'sDecision penultimate paragraph ofsec iI3Respondent replied that it would reinstate the strikers and dischargeesonly as vacancies occurredstrikewhich, allegedly,was causedand prolonged byunfair labor practices of the Respondent. According to thecomplaint, on March 22 the striking employees of theRespondent, including, among others, the five allegedlydiscriminatorilydischarged employees and six othernamed strikers, unconditionally offered to return to work.The complaint further alleged that on or about March 27,and thereafter, the Respondent refused to reinstate thenamed employees because they had engaged in concertedactivities with other employees for the purpose of collectivebargaining and other mutual aid and protection, all inviolation of Section 8(a)(1) and Section 2(6) and (7) of theAct.On or about June 21, the Respondent filed its answer tothe complaint, denying the commission of any unfair laborpractices.On or about July 31, Mary Joyce Johnson,attorney for the employees, moved that the hearing becontinued due to personal inconvenience. In response tothis request, the Regional Director rescheduled the hearingfrom July 19 to August 1. On or about September 5 and 13,respectively, counsel for the General Counsel and counselfor the Respondent filed briefs with me which have beencarefully considered.Upon the entire record i in the case and my observationof the witnesses as they testified, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent,aDelaware corporation,has at alltimes material herein engaged in the manufacture and saleof frozen food products,with its office and place ofbusiness located inAtlanta,Georgia. During the past 12months the Respondent purchased and received goodsvalued in excess of $50,000 directly from suppliers locatedoutside the State of Georgia.The Respondent, whichemploys about 135 employees, admits and I find that it hasbeen at all times material herein engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.11.THE ALLEGED UNFAIR LABOR PRACTICESDECISIONSTATEMENT OF THE CASEIvAR H. PETERSON, Administrative Law Judge: I heardthis case in Atlanta, Georgia, on August I and 2, 1973,upon the complaint issued on June 8 by the RegionalDirector for Region 10, based on a charge and amendedcharge filed by Lamar Griffin, an individual, on March 21and June 5. Briefly stated, the complaint alleged that, on orabout January 18, the Respondent discharged five namedemployees and thereafter failed and refused to reinstatethem because they engaged in concerted activities withother employees for the purpose of collective bargainingand other mutual aid and protection. The complaintfurther alleged that, on or about January 18, employees ofthe Respondent ceased work concertedly and engaged in aA.The EventsUnder date of March 22, 11 named employees addresseda letter toJ.L.Wells,vice president and general managerdenominating themselves "The Black Employees of EggoFood Div., forBetterWorking Conditions and EqualOpportunity in Employment." The letter, in pertinent partstated: "We, the Black Employees of Eggo Food Divisionfor Better Working Conditions and Equal Opportunity inEmployment, still seek reinstatement to our jobs with EggoFood Division " The letter continued by stating that in"seeking re-employment to the positions that we previouslyheld with Eggo Food, we are demanding that all person[sic ] involved in trying to bring about equal and adequatejob opportunities and promotional opportunities for allEggo Food employees regardless [sic] of race, creed, orcolor by participating in the boycotting and picketing ofIThe unopposedmotion of counselfor the Respondent to correct thetranscript in one respect ishereby granted. EGGO FROZENFOODS649Eggo Food Division, be immediately reinstated to theirprevious positions unconditional [sic]." Finally, the letterstated that the signatories "sincerely feel that the supervi-sorsand managerial personnel should not be allowed toharass, intimidate, or punish any of us in any waywhatsoever due our participation in the racial labordispute."Under date of March 27, Wells acknowledgedreceipt of the letter and stated that the signatories "will beoffered positions for which you are qualified as suchopenings occur."By way of background, the present dispute apparentlyhad its origin in early January. Under date of January 4,theRev. Joseph E. Boone, executive directorMetroSummit Congress, the Rev. Carl Dorsey, CochairmanOperation Bread Basket of the Southern Christian Leader-ship Conference, and the Rev. Hosea Williams, presidentof the Atlanta Chapter of the Southern Christian Leader-ship Conference, sent a telegram to Vice President Wellsstating: "After careful investigation of resent [sic] com-plants [sic] from the Black work force of Eggo Foods Inc.relative to discriminatory practices in hiring and upgradingbased upon race," they found that the complaints werevalid and called for an immediate conference in relation tothem.They alleged that "the deliberate discriminatorypractice of hiring Whites over Black by a 7 to 1 rattio [sic]be stopped."Vice President Wells replied to the Rev. Boone by letterdated January 10. With respect to the allegations made,Wells stated:In responseto your recent telegram concerning ourCompany's treatment of minority employees,we feelthat there is some misunderstandingas toour Compa-ny's policies and its efforts to treat all of our people in afair and equitablemanner.At the presenttimeour hourly production andmaintenance employee workforce isin excess of 33percent black, which is a considerably higher percent-age than the recent 21% figure given by the GeorgiaDepartment of Labor, as the percentage of minorityemployees in the total labor force for our employmentarea.Also, of our recently hired employees, approxi-mately 33% of those hired are minority persons. The 7to 1 ratio stated in your telegram simply is not accurate.In addition, the company cancelled the proposedtwelve hour shiftagreementa short time ago andinstead,plans toinitiatean eight hour, five day perweek schedule.You may also be interested in knowing that approxi-mately one third of our plant supervisory force is blackand that the company has and will continue to makeavailable higher paying jobsaswell assupervisorypositions to all qualified employees. As we have statedto our employees many times,all availablejobs areopen to all employees without restrictionas to race orsex.We feel that our Atlanta plant has a fine record in up-grading employee benefits and pay and due to ourcontinuing efforts,has accomplished considerablymore than other area employers.Under date, of February 12, the Rev. Ralph DavidAbernathy, president of the Southern Christian LeadershipConference, wrote to Vice President Wells with regard to aconference the parties had held in which he stated hewould make the Conference's demands in writing. Hemade the following three requests:1.That Black persons be employed in the office,mechanical and all departments of Eggo Foods;2.That theseventeen(17) persons who are presentlyout of the plant be restored to their previous positions,with their present seniority, and without any reprisals;and3.That retro-active salary be paid them for the periodthey have been out of the plant.He also requested that the Respondent"advertise in theBlack news media and make deposits with Black lendinginstitutions in the Metro Atlanta area." He further statedthat he was in agreement with the Respondent's proposalthat "Sundays will be considered a work day with doublepay through the month of April. Should it becomenecessary to continue this practice beyond April you willevaluate this practice and make your findings known to allpersons concerned."Wells replied in a letter datedFebruary 15, in which, among other things, he stated:At that [February 12] meeting you refused our offerwhich includedreinstatement,without back pay, forthe 17 employees who walked off the job andAffirmative Action in the areas of hiring and minorityparticipation.We feel,that under the circumstances,the terms of this offer were more than fair, and we havepatiently awaited a further reply from you regardingthe offer.We have a moral obligation which is owed our Eggoemployees who have remained at work during thisdifficult situation. It is unfair and improper to ask theseEggo employees to faithfully perform their work in acontinual state of uncertainty over the status of theirjob.Accordingly, to provide our work force thecertainty and .tability it needs in these difficult times,we are compelled to withdraw our offer as stated at the2/12/73 meeting.We wish to make clear that the withdrawal of Eggo's2/12/73 offer will not affect Eggo's plan for continuingAffirmative Action in the areas of hiring and minorityparticipation. Further, those employees who walked offthe job anddesire reinstatementwillbe offeredreinstatement as job openings occur at the EggoAtlanta Plant.Under date of February 15, a memorandum was submittedtoRespondent'smanagement by 58 signatories, statingthey were employees, which advised Respondent 650DECISIONS OF NATIONALLABOR RELATIONS BOARDthat if the seventeen employees are returned to theirjobs with seniority rights, We, the UndersignedWILLwalk out.We feel that it would be impossible for us to work withthese people under the conditions that now exist.Under the same date, the Respondent was sent amemorandum from employees, which, in substance, statedthat they, being new employees recently hired to replacethe strikers, protested the offer of the strikers to return,viewing that offer, if accepted, as "an unfair labor practiceact to the new employees to release them . . . and reinstatethe former employees... .Amplifying the circumstances surrounding the workstoppage that began on January 18, Juliette Poole, who hadworked for the Respondent for about 1 year and had thejob of picking waffles, testified that about 7 a.m. on thatday the employees started picketing and continued to do sofor an hour. At 8 o'clock they went to work and, inaccordance with customary practice, rotated Jobs at 9 a.m.She explained that early morning picketing was occasionedby the scheduling of Sunday work and the proposed 12-hour workday. She related that at 9 o'clock the assistantsupervisor assigned her to sweep and, as she was sweeping,Darryl Ash, a supervisor, assigned her to go in the back ofthewarehouse and sweep. She related that none of theother girls had ever been given such an assignment, andshe refused. Ash left briefly and then came back andshoved her on her shoulder and said "didn't I tell you to goback in the warehouse and sweep." Thereupon SupervisorAl Plott came to her and, according to Poole, "told me thatif I couldn't do the job that was assigned for me to do to hitmy card, and I told him to hit it, and when he hit my cardall of the other girls gathered around by the timeclock andthen he told all of them to just get out." Thereupon theemployees left and resumed picketing.Martha Collins Price, who had been employed sinceSeptember 1970 on production work, corroborated Poole'stestimony as related above. She testified that she picketedfor 2 or 3 months beginning January 18. Mrs. Priceacknowledged that she was scheduled to work on Monday,January 15, but that she called the Company and advisedthat she was taking the day off because it was the Rev.Martin Luther King's birthday. She also acknowledgedthat she had posted on the bulletin board the announce-ment refusingto work the new schedule and intending toobserve January 15 as the birthday of the Rev. MartinLuther King.In December 1972 the Respondent announced a new 12-hour workday schedule which required Sunday work.Some of the strikers were dissatisfied and contacted theRev. Boone, and he sent a telegram on January 4 to theRespondent protesting the alleged discriminatory practicesas to hiring, upgrading, and new work schedule. TheRespondent answered Rev. Boone's letter on January 10,stating,among other things, that the proposed 12-hourshift had been rescinded prior to the commencement of thestrike on January 18. Employees had been picketing theRespondent's premises during their off hours and off days,protestingworking hours. On January 18, Poole wasdischarged by Supervisor Plott because she refused tosweep a certain area of the plant. Thereupon a number ofemployees, including the alleged discriminatees, stoppedwork, and left their duty stations and went to the area ofthe timeclock to determine the reason for Poole's dischargeand to protest it.Witnesses presented by counsel for theGeneral Counsel corroborate each other in stating thatonce Poole had been discharged by Plott, the latter turnedaround at the timeclock, put his hands in the air, waved atthe alleged discrim,natees, and told them all to "get out."On the other hand, Supervisor Plott denied that at the timePoolewas discharged some employees were groupedaround the timeclock, as they testified.In resolving thisissue,itshould be pointed out that most of the allegeddiscriminatees had already been offered reemployment andtheir apparent credibility would be greater than that ofemployees who are "out in the cold." Moreover, it shouldbe observed that the Respondent and its supervisors wereunder a substantial amount of pressure from the otheremployees who presented petitions threatening to walk outif,lhe striking employees were reemployed.Upon all the evidence, I come to the conclusion that theRespondentwas aware that certain employees wereengaged in picketingactivitiesat the Respondent's facility,and that Supervisor Plott, accordingly, would naturally beaware that these employees, by walking off their jobs andgoing to the timeclock where the discharge of one of theirfellow employees was taking place, would be engaging inconcerted activities as a protest over the discharge of theirfellow employee. I further conclude that Plott did tell theemployees to get out of the plant and that this instructionisequivalent to a discharge. It was this occurrence thatprecipitated the strike and, accordingly, I conclude that thestrikewas an unfair labor practice strike, and, inconsequence, the strikers are entitled to reinstatement totheir former or substantially equivalent positions immedi-ately upon unconditional application to return to work. Ifurther find that the Respondent's failure to reinstate thestrikers, after theirMarch 22 offer to return to work,constitutes a further violation ofSection 8(a)(1) of the Act.On cross-examination, PlantManagerMacko testifiedthat it was his feeling that the employees, prior to stayingout on Sunday and Monday, had planned to do so. Mackofurther admitted that employees had been given discipli-nary warnings for theirrefusal towork on Sunday andMonday which, in my view, indicates that the Respondententertained some animustoward the employees who wereengaged in concerted activities.Such animus, considered inthe context of the laterevents,persuadesme that theRespondent did in fact discharge the employees forwalking off their jobs and going over to the timeclock toprotest the discharge of Poole.CONCLUSIONS OF LAW1.The Respondent, Eggo Frozen Foods, Division ofFearn International, Inc., A Subsidiary of Kellogg, is anemployer within the meaning of Section 2(2), (6), and (7) ofthe Act.2.By unlawfully discharging Lamar Griffin, LillieFoster,Barbara Daniel, Dodie Roberson, and BarbaraCox, on January 18, 1973, the Respondent violated Section8(a)(1) of the Act. EGGO FROZENFOODS6513.By refusing on March27, 1973,to reinstate the saidemployees the Respondent further violated Section 8(a)(1)of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesburdeningand affecting commerce within themeaning of Section 2(6) and(7) of the Act.THE REMEDYI find that it is necessary that the Respondent be orderedto cease and desist from the unfair lanor practices foundand to take certain affirmative action, including reinstatingall strikers,to their former jobs or, if those jobs no longerexist,to substantially equivalent jobs, in accordance withtheir unconditional offer to return to work. If necessary toprovide jobs for strikers,the Respondent shall dischargeany replacement employees and, in addition,pay thestrikersbackpay from 5 days after their application toreturn to work until they are in fact employed.[Recommended Order omitted from publication.]